DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in the prior applications has been reviewed.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last line, “the crossover support poles” lacks antecedent basis. 
In claim 2, line 2, “the crossover units” lacks antecedent basis.
In claim 3, “the extension system” lacks antecedent basis.
Other claims are also indefinite because they depend from an indefinite base claim.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 (as best can be treated) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder (US 831,302).
Schroeder discloses an extension mechanism comprising a crossover unit including crossover arch 8, and first and second support poles 4, and connection mechanism 9, 13. The structure of Schroeder is considered to include the combinations of features of instant claims 1 and 7, wherein the extension mechanism and the components thereof are capable for use as recited in the instant claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 831,302) in view of Horihan (US 2014/0116282).
Schroeder is applied above.
Horihan discloses a track system including a plurality of support structures 400 having crossover units spaced evenly along the track system (Fig. 1), and connection mechanism 315 configured to connect each crossover unit to the top of track 10. In view of Horihan, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively configure the structure of Schroeder to include a connection mechanism, similar to that taught by Horihan, to enable the structure of Schroeder to support a type of track having a configuration similar to that of Horihan. The structure of Schroeder, as modified, has a combination of features with configurations capable for use, as recited in instant claim 2, wherein the connection mechanism has a configuration capable of connecting the crossover unit to the top of a track for use in a zip track system.
Regarding instant claim 3, consider Fig. 1 of Horihan, wherein there are a plurality of evenly spaced crossover units supporting a long track. In view of Horihan, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a plurality of crossover units and connection mechanisms in the structure of Schroeder, as modified, for use in supporting a long track.
Regarding instant claim 5, consider Fig. 10 of Horihan, wherein connection mechanism 315 comprises bolting the crossover unit to the top of the track. The structure Schroeder, as modified, is considered to include similar features.
Regarding instant claim 4, it is noted that the structure of Schroeder, as modified, includes the crossover unit connected to the track by bolting. On the other hand bolting and welding are well known forms of connections (Official Notice is taken). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use welding for connecting the crossover unit to the top of the track in the structure of Schroeder, as modified, to achieve expected advantages thereof, such as to achieve a strong and permanent connection.  
Claim(s) 6 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 831,302) in view of Black (US 3,327,644).
Schroeder is applied above.
Black discloses a track system, wherein connection mechanisms 40, 43, 47 are configured to couple to coupling points where adjacent track portions are coupled. In view of Black, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively configure and arrange the connection mechanism in the structure of Schroeder at the coupling point where adjacent first and second track portions are coupled to achieve a simplified connection structure for supporting the track as well as joining the adjacent track portions.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mills (US 537,699) discloses a crossover unit supporting a track by using a connection mechanism. Korean reference (KR 10-1506140) and Stieve (US 2,630,076) disclose extension mechanisms including crossover units supporting guide tracks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617